This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                    NO. 32,151

 5 VICENTE CHAVEZ,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF UNION COUNTY
 8 John M. Paternoster, District Judge

 9 Gary K. King, Attorney General
10 Jacqueline R. Medina, Assistant Attorney General
11 Albuquerque, NM

12 for Appellant

13 Alsup Law Office
14 Gary D. Alsup
15 Clayton, NM

16 for Appellee



17                                 MEMORANDUM OPINION
 1 CASTILLO, Chief Judge.

 2        The State appeals from the district court order requiring the State to disclose the

 3 identity of a confidential informant or in the alternative dismiss the case with

 4 prejudice. This Court issued a calendar notice proposing to conclude that the State’s

 5 appeal was premature and proposing to dismiss. The State has filed a response to this

 6 Court’s calendar notice stating that it agrees with our notice of proposed disposition.

 7 Accordingly, we dismiss.

 8        IT IS SO ORDERED.



 9                                          __________________________________
10                                          CELIA FOY CASTILLO, Chief Judge

11 WE CONCUR:



12 __________________________________
13 JAMES J. WECHSLER, Judge



14 __________________________________
15 RODERICK T. KENNEDY, Judge




                                               2